AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 19th day of June 2013, to the Fund Administration Servicing Agreement, dated as of June 22, 2006, as amended (the “Fund Administration Agreement”), is entered by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”) on behalf of its separate series listed on Exhibit F attached hereto, and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Administration Agreement; and WHEREAS, the parties desire to amend the series of the Trust to amend the fees; and WHEREAS, Section 10 of the Fund Administration Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit F is hereby superseded and replaced with Amended Exhibit F attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By:/s/ Elaine E. Richards By:/s/ Michael R. McVoy Name:Elaine E. Richards Name: Michael R. McVoy Title:President Title:Executive Vice President 6/20/13 Amended Exhibit F to the Professionally Managed Portfolios Fund Administration Servicing Agreement NameofSeries Hodges Fund Hodges Small Cap Fund Hodges Blue Chip25 Fund Hodges Equity Income Fund Hodges Pure Contrarian Fund FUND ADMINISTRATION & COMPLIANCE SERVICES ANNUAL FEE SCHEDULE effective July 1, 2013 Annual Fee Based Upon Assets of the Fund Complex [ ] basis points on the first $[ ] million [ ] basis points on the next $[ ] million [ ] basis points on the excess over $[ ] million Minimums for all [ ] funds: $[ ] New Funds: $[ ] Start up Fee: $[ ] per fund** **do not include outside legal counsel review fees Multiple Classes Additional $[ ] per year per class Chief Compliance Officer (CCO) Hodges Fund - $[ ] Hodges Small Cap Fund - $[ ] Hodges Blue Chip 25 Fund - $[ ] Hodges Equity Income Fund - $[ ] Hodges Pure Contrarian Fund - $[ ] Fees billed monthly *Subject to CPI increase, Milwaukee MSA. Advisor Information Source Web Portal · $[ ] /fund/month · $[ ]/fund/month for clients using an external administration service · $[ ]/hour custom development – quoted based on client requirements Extraordinary Services Quoted separately based upon requirements Includes monthly fund performance reporting.Daily performance reporting additional. Plus out-of-pocket expenses, including but not limited to: Postage, Stationery Programming, Special Reports Daily Compliance Testing Systems Expense Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from board of directors meetings SEC 15c Reporting Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses Advisor’s signature below acknowledges approval of the fee schedule above HODGES CAPITAL MANAGEMENT, INC. By:/s/ Camille Hodges Hays Name: Camille Hodges Hays Title:EVP/COO Date: 6/20/13 6/2013
